DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/4/2021 has been entered.

Notice to Applicant
3.	This communication is in response to the communication filed 3/4/2021.  Claims 5-6 are cancelled. Claims 1, 20 and 26 are currently amended. Claims 1-4 and 7-26 are currently pending.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1.	Claims 1-4 and 7-26 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.


executing at least one application on a platform, the at least one application controlling exchange of data among healthcare providers, at least one financing source, and a plurality of payers that include independent, third party payers, the exchange of data including;

receiving from systems of the healthcare providers transaction data of patient debtors who have delinquent accounts with the healthcare providers, and forming a transaction database by aggregating the transaction data received from the healthcare providers;

providing electronic access to the transaction data and a payment interface, wherein the payment interface includes a presentation of the aggregated transaction data of the healthcare providers corresponding to a patient debtor, and controls for making payments against a balance of the aggregated transaction data, wherein the payments include payments with a plurality of payment methods, and payments from the at least one financing source obtained using the platform;

receiving assignment of a claim corresponding to transaction data of the patient debtor, discounting the claim, generating a payment to a corresponding healthcare provider in an amount of the discounted claim, and controlling submission of the claim to a payer of the plurality of payers, wherein the discounting includes generating a score of the service provider using attributes of the practice including at least two of a type of the practice, a location of the practice, patient population data of the practice, insurance reimbursement data of the practice, current insurance receivable data of the practice, historical insurance receivable data of the practice, submitted claims data of the practice, and reimbursement levels relating to the submitted claims, wherein the generating of the score includes generating a credit metric score comprising an aggregate score generated using a first score representing a credit worthiness of a patient population of the corresponding healthcare provider, and a second score representing aggregate risk the patient population poses to accounts receivable of the corresponding healthcare provider, and scoring accounts receivable of the corresponding healthcare provider relative to the credit metric score, wherein a lower credit metric score corresponds to a higher risk and a higher credit metric score corresponds to a lower risk, wherein the credit metric score is used to determine a premium amount to be charged to a patient when healthcare services are provided; and

updating the transaction data using updated transaction data that includes transaction data of additional transactions with the healthcare providers.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-4 and 7-26 recite an abstract idea.  More specifically, independent claims 1, 20 and 26 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1 recites “receiving assignment of a claim corresponding to transaction data of the patient debtor, discounting the claim…”, “forming a transaction database” and “generating a score of the service provider” which can be a mental process because this limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., managing healthcare transactions by organizing activity between providers and delinquent patients). The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 20 and 26 but further describe the providing transaction data; providing access to the transaction data; receiving assignment of a claim; discounting the claim; generating a payment; controlling submission of the claim; and updating the transaction data elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a  platform system, a payment interface, a database, remote devices, a network, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic MPEP § 2106). Moreover, page 64 of applicant's specification recites that system/method is implemented using a processing system that “includes any collection of processor-based devices or computing devices operating together, or components of processing systems or devices, as is known in the art” [emphasis added] including personal computers, cellular telephones, personal digital assistants, portable computing devices, etc. which are general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
5.	Applicant's arguments filed 8/18/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 8/18/2020.

5.1.	Applicant argues, on page 9 of the response, that the claims are patent-eligible under 35 U.S.C. § 101. Examiner respectfully disagrees for the reasons set forth in section 4, supra, and incorporated herein.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686